ALLOWANCE
Claims 29-48 are allowed.

Priority
This application has claimed the benefit of PCT Application Number PCT/CA2019/051581 filed on 11/06/2019, which claims priority to PRO Application Numbers 62/829,894 and 62/756,418 filed 04/05/2019 and 11/06/2018, respectively. 

Response to Arguments
Argument 1, Applicant argues that the combination of Shet and McLean do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 29 and its dependent claims 30-46, independent claim 47, and independent claim 48, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Shet et al. (US 2013/0091432 A1) and McLean et al. (US 2016/0364129 A1), do not expressly teach or render obvious the invention as recited in independent claims 29, 47, and 48.
The prior art of record teaches a method comprising: 
obtaining event indication information for a plurality of cameras, wherein the event indication information representatively indicates details of events associated with video Shet: Fig. 2B, (217), Para. 44, gather event information from a plurality of cameras within an area]; and 
after the obtaining of the event indication information [Shet: Fig. 2B, (217), Para. 44], concurrently displaying a plurality of tile icons each corresponding to a respective at least one of the plurality of cameras [Shet: Figs. 2B, 7C, (221, 733), Paras. 45, 49, displaying event icons within the timeline (WHEN) and map (WHERE) interface areas], wherein any two of the tile icons appear differently when respective event details for those of the plurality of cameras that correspond to the any two of the tile icons are different [McLean: Fig. 12, (1240), Paras. 300-304, displaying a set of icons that correspond to events within a video display, each event type having a different shape, color, etc.]. 

However, the prior art of record does not teach wherein the tile icons are clustered into clusters, the clusters occurring according to one or more of camera locations and client applications. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein the tile icons are clustered into clusters, the clusters occurring according to one or more of camera locations and client applications, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179